FILE COPY




                               COURT OF APPEALS
CATHERINE STONE                 FOURTH COURT OF APPEALS DISTRICT                   KEITH E. HOTTLE
  CHIEF JUSTICE                   CADENA-REEVES JUSTICE CENTER                        CLERK OF
KAREN ANGELINI                       300 DOLOROSA, SUITE 3200                          COURT
SANDEE BRYAN MARION                SAN ANTONIO, TEXAS 78205-3037
MARIALYN BARNARD                 WWW.4THCOA.COURTS.STATE.TX.US
REBECA C. MARTINEZ                                                                    TELEPHONE
PATRICIA O. ALVAREZ                                                                  (210) 335-2635
LUZ ELENA D. CHAPA
  JUSTICES                                                                          FACSIMILE NO.
                                                                                     (210) 335-2762


                                         June 19, 2013

       Adan Gonzalez                                  Dan Pozza
       Jones & Gonzalez, P.C.                         Law Offices of Dan Pozza
       5601 San Dario Avenue, Suite 5                 239 East Commerce Street
       Laredo, TX 78045                               San Antonio, TX 78205

       James K. Jones Jr.                             Cheryl L. Wilson
       Jones & Gonzalez                               Wilson & Pennypacker, L.L.P.
       5601 San Dario Avenue, Suite 5                 8620 N. New Braunfels, Suite 101
       Laredo, TX 78041                               San Antonio, TX 78217

       RE:    Court of Appeals Number: 04-12-00585-CV
              Trial Court Case Number:   2010-CVH-001376-D2
              Style: Kay Lynn Maynard f/k/a Kay Lynn Maynard Booth
                     v.
                     William Booth

               Enclosed please find the order which the Honorable Court of Appeals has
       issued in reference to the above styled and numbered cause.

              If you should have any questions, please do not hesitate to contact me.

                                                            Very truly yours,
                                                            KEITH E. HOTTLE, CLERK


                                                            _____________________________
                                                            Luz Estrada
                                                            Deputy Clerk, Ext. 3219